 Case 1:20-cv-00857-CFC Document 45 Filed 07/31/20 Page 1 of 2 PageID #: 1135




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

MANHATTAN                                 :
TELECOMMUNICATIONS CORP. D/B/A            :
METROPOLITAN                              :
TELECOMMUNICATIONS,                       :
A/K/A METTEL                              :
                                          :
                     Plaintiff,           :
                                          :
            v.                            :     C.A. 1:20-cv-00857-CFC
                                          :
GRANITE TELECOMMUNICATIONS,               :
LLC,                                      :
                                          :
                       Defendant.         :

             NOTICE OF WITHDRAWAL OF APPEARANCE
            PLEASE TAKE NOTICE THAT A. Gage Whirley of Morris Nichols

Arsht and Tunnell LLP hereby withdraws as counsel for Defendant Granite

Telecommunications, LLC, in the above-captioned matter.     Defendant Granite

Telecommunications, LLC will continue to be represented by all other counsel of

record.
Case 1:20-cv-00857-CFC Document 45 Filed 07/31/20 Page 2 of 2 PageID #: 1136




                                  MORRIS, NICHOLS, ARSHT &
                                   TUNNELL LLP

                                  /s/ A. Gage Whirley
                                  R. Judson Scaggs Jr. (#2676
                                  Barnaby Grzaslewicz (#6037)
OF COUNSEL:                       A. Gage Whirley (#6707)
                                  1201 N. Market Street
T. Christopher Donnelly           Wilmington, DE 19801
(admitted pro hac vice)           (302) 658-9200
Joshua N. Ruby (admitted pro          Attorneys for Defendant Granite
hac vice)                             Telecommunications LLC
DONNELLY, CONROY &
  GELHAAR, LLP
260 Franklin Street, Suite 1600
Boston, MA 02110
(617) 720-2880

July 31, 2020




                                       2
